Dismissed and Opinion Filed April 14, 2020




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-19-00871-CR
                              No. 05-19-00872-CR
                    HAROLD DUANNE DIXON, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

              On Appeal from the 265th Judicial District Court
                           Dallas County, Texas
             Trial Court Cause Nos. F19-40428-R & F19-40429-R

                        MEMORANDUM OPINION
                 Before Justices Bridges, Pedersen, III, and Evans
                         Opinion by Justice Pedersen, III
      On April 9, 2020, appellant filed a motion seeking to dismiss his two appeals.

Both appellant and his attorney have signed the motion. TEX. R. APP. P. 42.2(a). We

grant the motion and dismiss these appeals.




                                          /Bill Pedersen, III//
                                          BILL PEDERSEN, III
Do Not Publish                            JUSTICE
TEX. R. APP. P. 47.2(b)


      190871f.u05
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

HAROLD DUANNE DIXON,                         On Appeal from the 265th Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. F19-40428-R.
No. 05-19-00871-CR          V.               Opinion delivered by Justice
                                             Pedersen, III. Justices Bridges and
THE STATE OF TEXAS, Appellee                 Evans participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 14th day of April, 2020.




                                       –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

HAROLD DUANNE DIXON,                         On Appeal from the 265th Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. F19-40429-R.
No. 05-19-00872-CR          V.               Opinion delivered by Justice
                                             Pedersen, III. Justices Bridges and
THE STATE OF TEXAS, Appellee                 Evans participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 14th day of April, 2020.




                                       –3–